2017 IL App (1st) 160315

                                                                    FIFTH DIVISION
                                                                    June 16, 2017


No. 1-16-0315

AGNES HOLLOWAY, as Special Administrator              )      Appeal from the
of the Estate of Byron Byars, Deceased,               )      Circuit Court of
                                                      )      Cook County.
                Plaintiff-Appellant,                  )
                                                      )
       v.                                             )      No. 14 L 12140
                                                      )
CHICAGO HEART & VASCULAR                              )
CONSULTANTS, LTD., DR. ANIL                           )
RANGINANI, and MERCY HOSPITAL &                       )
MEDICAL CENTER,                                       )      Honorable
                                                      )      Janet Adams Brosnahan,
                Defendants-Appellees.                 )      Judge Presiding.



       JUSTICE HALL delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Reyes concurred in the judgment and opinion.

                                              OPINION

¶1     This appeal involves a wrongful death action based on alleged medical negligence. The

action was brought by plaintiff Agnes Holloway as special administrator of the estate of her

deceased husband Byron Byars. Plaintiff appeals a circuit court order dismissing the pro se

complaint she brought against defendants Chicago Heart & Vascular Consultants, Ltd., Dr. Anil

Ranginani, and Mercy Hospital & Medical Center (collectively "defendants").

¶2     Plaintiff's complaint asserted a cause of action under the Wrongful Death Act (740 ILCS

180/0.01 et seq. (West 2014)).         She claimed that defendants provided negligent medical

treatment
and follow-up care to the decedent who suffered a fatal cardiac tamponade allegedly resulting

from a perforated superior vena cava occurring during a venogram procedure. 1

¶3     Defendants filed motions to dismiss the complaint pursuant to section 2-619 of the

Illinois Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West 2012)). Defendants argued

that the plaintiff, as a pro se litigant, could not bring a wrongful death action on behalf of her

husband's estate because such an action is properly brought in a representative capacity, and

although a lay person may file a complaint on his or her own behalf, a lay person may not initiate

legal proceedings on behalf of someone else. Defendants maintained that because the wrongful

death action was filed by plaintiff pro se, in her capacity as special administrator of her

husband's estate, the pleading was a nullity and void ab initio. Defendants added that since the

complaint was a nullity, and it was the only complaint that was filed within the two-year statute

of limitations for medical negligence actions (735 ILCS 5/13-212(a) (West 2012)), subsequent

actions brought by plaintiff after the statute of limitations had expired were time-barred.

¶4     Defendants further argued that the complaint should be dismissed with prejudice because

the plaintiff failed to comply with section 2-622(a)(1) of the Code (735 ILCS 5/2-622(a)(1)

(West 2014)), which requires that a plaintiff alleging medical malpractice file an affidavit stating

that she has obtained a statement from a health professional opining that there is a "reasonable

and meritorious cause for the filing of such action."

¶5     The circuit court ultimately granted the motions to dismiss and entered judgment for the

defendants. The court determined that the plaintiff's complaint was a nullity and that she did not
1
  "A venogram is an invasive x-ray procedure involving injection of a dye that highlights the
veins in the x-ray film and is performed by a radiologist." Cox v. Kingsboro Medical Group, 632
N.Y.S.2d 139, 145 (N.Y. App. Div. 1995). "[C]ardiac tamponade is a condition where the fluid
in the pericardial sack compresses the heart limiting its ability to fill with blood and hence,
compromising the ability of the heart to pump blood." (Internal quotation marks omitted.)
Webster v. Pacesetter, Inc., 171 F. Supp. 2d 1, 3 n.3 (D.C. Cir. 2001).
establish good cause for failing to comply with section 2-622(a)(1) of the Code. The circuit

court upheld its ruling upon reconsideration. This appeal followed. For the reasons set forth

below, we reverse and remand for further proceedings.

¶6                                        BACKGROUND

¶7     On November 21, 2012, plaintiff's decedent, Mr. Byars, was under the care and treatment

of the defendants when he died from cardiac tamponade. Plaintiff believed her husband died as a

result of negligent medical care and subsequently obtained his medical records to determine

whether she could proceed with legal action. Approximately a year after the decedent's death,

plaintiff began searching for legal counsel to represent the decedent's estate in a medical

negligence action. Plaintiff first consulted with Attorney Michael Bucchi, who referred her to

Attorney David Heyer.

¶8     Plaintiff met with Heyer in January 2014, and provided him with the medical records in

her possession. She also signed authorization permitting Heyer and his law firm to obtain

additional material and documents necessary to evaluate the case.

¶9     Nine months later, in October 2014, plaintiff was informed that neither Heyer nor Bucchi

would be proceeding with the case. Plaintiff was further advised that the applicable statute of

limitations would expire on November 21, 2014, and that if she wished to pursue legal action

against any of the potential defendants, suit would have to be filed no later than this date.

¶ 10   After failing to secure legal counsel, plaintiff decided to proceed pro se in an effort to

meet the applicable statute of limitations.      On November 21, 2014, plaintiff successfully

petitioned a circuit court to appoint her special administrator of the decedent's estate. That same

day, plaintiff filed a pro se complaint against defendants seeking damages for the decedent's

alleged wrongful death. Plaintiff did not attach an affidavit stating that she was attempting to
consult with a healthcare professional and did not attach a report from a healthcare professional

as required by section 2-622 of the Code. Plaintiff issued summons to the defendants, who were

served with process by December 17, 2014.

¶ 11   During that December, plaintiff consulted with attorney Antone D. Smith, who declined

the request for representation, but recommended plaintiff to the law firm of Power, Rogers &

Smith. Attorney Smith forwarded the complaint and medical records to Power, Rogers & Smith,

which subsequently declined representation.

¶ 12   In January 2015, plaintiff met with counsel from the law firm of Kralovec, Jambois &

Schwartz. During this period, defendants filed their respective appearances, and the matter was

scheduled to be heard before the circuit court for initial case management conference on January

27, 2015.   Plaintiff appeared at the case management conference, where the circuit court

continued the matter to March 17, for status on plaintiff's appearance through counsel. The

circuit court also stayed the defendants' responsive pleading deadline.

¶ 13   At the case management conference held on March 17, 2015, plaintiff again appeared

without counsel. The circuit court ordered defendants to file responsive pleadings within 28

days. In mid-March, plaintiff was informed that the Kralovec law firm was declining her request

for representation and reminded her of an upcoming court date.

¶ 14   On April 7, 2015, defendant Mercy Hospital & Medical Center filed a motion to dismiss

the plaintiff's complaint pursuant to section 2-619 of the Code, based on plaintiff's failure to

comply with section 2-622 of the Code. On April 13, 2015, defendants Chicago Heart &

Vascular Consultants, Ltd., and Dr. Anil Ranginani, filed their motion to dismiss, also based on

plaintiff's failure to comply with section 2-622 of the Code. In addition, the defendants argued

that the complaint was a nullity and should be dismissed with prejudice because plaintiff had
filed the complaint pro se, despite the fact that it set forth causes of action required to be

presented in a representative capacity.

¶ 15   The defendants presented their respective motions to the circuit court on April 21, 2015.

In deference to the plaintiff's pro se status, the circuit court gave plaintiff six weeks to file a

response to the motions to dismiss, with the briefing schedule to close on June 16, 2015.

¶ 16   On July 13, 2015, after briefing closed, but before the circuit court ruled on the motions

to dismiss, plaintiff's current counsel sought leave to file an appearance on her behalf. The

circuit court granted leave, extended the briefing schedule, and continued the hearing date to

permit plaintiff's counsel to respond to the pending motions to dismiss.

¶ 17   On July 30, 2015, plaintiff filed her response to the dismissal motions. She appended an

affidavit detailing the nature and extent of her efforts to obtain legal representation prior to filing

the pro se complaint. Plaintiff acknowledged that she filed her complaint pro se in order to

avoid the statutory time-bar. She maintained that the nullity rule should not be applied in her

case because she "diligently and persistently sought legal representation since 2013." Plaintiff

stated that she "continually recognized the limitations of her authority as a non-attorney, and

limited her actions to those that were necessary to avoid the statute of limitations."

¶ 18   Plaintiff added that her case should not be dismissed for failing to comply with section 2-

622 of the Code because she "presented a record of diligent and persistent effort to secure legal

counsel and fulfill all pleading requirements necessary to proceed with a medical negligence

lawsuit." Plaintiff requested the circuit court to allow her a reasonable period of additional time

within which to file the section 2-622 health professional report.

¶ 19   Defendants filed their respective reply memoranda on August 12, 2015. On August 27,

after hearing oral argument from all of the parties, the circuit court issued a written ruling,
granting the motions to dismiss with prejudice. The court determined that plaintiff's pro se

complaint was a nullity and was time-barred. The court also determined there was no good

cause shown to grant plaintiff additional time to comply with section 2-622 of the Code. The

court subsequently denied plaintiff's motion for reconsideration and this appeal followed.

¶ 20                                         ANALYSIS

¶ 21   The first issue on appeal is whether the circuit court erred in granting the defendants'

motions to dismiss the plaintiff's complaint, based on its finding that the nullity rule applied to

render the complaint a nullity. This is a question of law we review de novo. Pratt-Holdampf v.

Trinity Medical Center, 338 Ill. App. 3d 1079, 1083 (2003). For the reasons that follow, we

answer this question in the affirmative and hold that the circuit court erred in applying the nullity

rule under the circumstances in this case.

¶ 22   "[T]he nullity rule is a court-imposed consequence for the unauthorized practice of law."

Downtown Disposal Services, Inc. v. City of Chicago, 407 Ill. App. 3d 822, 830 (2011), aff'd,

2012 IL 112040. Section 1 of the Attorney Act provides in relevant part that "No person shall be

permitted to practice as an attorney or counselor at law within this State without having

previously obtained a license for that purpose from the Supreme Court of this State." 705 ILCS

205/1 (West 2012). The general rule in Illinois is that legal proceedings in a suit instituted by a

person not entitled to practice law in Illinois, are a nullity. Colmar, Ltd. v. Fremantlemedia North

America, Inc., 344 Ill. App. 3d 977, 983-84 (2003). "[W]here a person who is not licensed to

practice law in Illinois attempts to represent another party in legal proceedings, [the nullity] rule

permits dismissal of the cause, thereby treating the particular actions taken by that person as a

nullity." Applebaum v. Rush University Medical Center, 231 Ill. 2d 429, 435 (2008). The

purpose of the nullity rule is to protect litigants from the mistakes of ignorant individuals and the
schemes of the unscrupulous, as well as to protect the court itself in the administration of its

proceedings from those lacking the requisite skills. Janiczek v. Dover Management Co., 134 Ill.

App. 3d 543, 546 (1985).

¶ 23    However, our supreme court has concluded that the nullity rule is not absolute. See

Downtown Disposal Services, Inc. v. City of Chicago, 2012 IL 112040, ¶ 31 ("there is no

automatic nullity rule").    Instead, the supreme court has directed that circuit courts should

consider the facts and circumstances of a case in determining whether to apply the nullity rule.

Id. Our supreme court has cautioned that, despite the fact that the nullity rule is well established,

the consequences of its application are harsh; therefore, the rule should be invoked "only where

it fulfills its purposes of protecting both the public and the integrity of the court system from the

actions of the unlicensed, and where no other alternative remedy is possible." Applebaum, 231
Ill. 2d at 435.

¶ 24    Here, none of the purposes for which the nullity rule was established are implicated under

the facts in this case. Defendants presented no evidence that they were prejudiced by the

plaintiff's conduct in filing her complaint pro se in order to avoid the statutory time-bar. And

there is no evidence that the plaintiff's conduct harmed the decedent's next of kin, the public at

large, or the integrity of the court system.

¶ 25    In granting the defendants' motions to dismiss, the circuit court stated that "[t]he nullity

rule was intended to protect against just the type of harm that occurred in this case." However,

the only harm cited by the court was the plaintiff's conduct in filing her complaint pro se in order

to meet the applicable statute of limitations and avoid the statutory time-bar. The purpose of a

statute of limitations is to " 'require the prosecution of a right of action within a reasonable time

to prevent the loss or impairment of available evidence and to discourage delay in the bringing of
claims.' " Country Preferred Insurance Co. v. Whitehead, 2012 IL 113365, ¶ 32 (quoting Tom

Olesker's Exciting World of Fashion, Inc. v. Dun & Bradstreet, Inc., 61 Ill. 2d 129, 132 (1975)).

There is no evidence that the plaintiff's delay in filing her pro se complaint prejudiced the

defendants due to the applicable statute of limitations.

¶ 26   We do not believe that the public at large or the integrity of the court system was harmed

or put in jeopardy by this conduct. In this regard, we find persuasive the analysis offered by the

Seventh Circuit Court of Appeals in Elustra v. Mineo, 595 F.3d 699, 705 (7th Cir. 2010). There,

the court examined Illinois state case law pertaining to the nullity rule and suggested that Illinois

courts "would distinguish between a filing that merely allows the party to go forward and more

general prosecution of the lawsuit." Id. In this case, the plaintiff filed her complaint pro se

merely in order to meet the statute of limitations applicable to her claims so that she could go

forward with her case. Plaintiff acknowledged the limitations of her authority as a non-attorney.

The actions taken by plaintiff were for the limited purpose of preserving her legal rights and

those of the decedent's next-of-kin, and were not performed in the general prosecution of the

lawsuit.

¶ 27   In addition, the Seventh Circuit Court of Appeals has determined that the sanction for

violating the nullity rule "should be proportioned to the gravity of the violation's consequences."

In re IFC Credit Corp., 663 F.3d 315, 321 (7th Cir. 2011). Here, the only consequences of

plaintiff filing the complaint pro se is that she would meet the statute of limitations applicable to

her claims and the defendants would be required to defend the litigation on the merits. In light of

the purposes for which the nullity rule was established and considering plaintiff's demonstrated

diligence and persistent efforts to secure legal counsel, we do not believe that these

consequences justify application of the sanction of the nullity rule.
¶ 28   Moreover, there is clearly an alternative remedy to dismissal under the nullity rule. An

alternative remedy would be to allow the plaintiff's present counsel to amend the complaint to

include an affidavit that complies with the requirements of section 2-622 of the Code. The

circuit court dismissed the complaint not only based on its finding that the nullity rule applied,

but also based on its determination that the plaintiff failed to comply with requirements of

section 2-622.

¶ 29   A circuit court has the discretion to determine whether to dismiss an action due to a

plaintiff's failure to comply with the requirements of section 2-622 of the Code or, alternatively,

to allow amendments to the pleadings in order to bring them in compliance with the statute. Fox

v. Gauto, 2013 IL App (5th) 110327, ¶ 19. An abuse of discretion occurs when the court's ruling

is arbitrary, fanciful, or unreasonable, or when no reasonable person would take the same view.

Favia v. Ford Motor Co., 381 Ill. App. 3d 809, 815 (2008).

¶ 30   Section 2-622 of the Code is a pleading requirement designed to screen and deter

frivolous or nonmeritorious medical negligence claims. Schroeder v. Northwest Community

Hospital, 371 Ill. App. 3d 584, 595 (2006). This section of the Code requires a plaintiff who

files a medical malpractice action to have the merits of her case pre-screened by a health

professional. Walter v. Hill, 156 Ill. App. 3d 708, 710 (1987). However, this section of the Code

is "not a substantive defense which may be employed to bar plaintiffs who fail to meet its terms."

Schroeder, 371 Ill. App. 3d at 595.        "Rather, section 2-622 only puts a requirement of

meritoriousness on the pending suit." Walter, 156 Ill. App. 3d at 710. "Accordingly, the statute

should be liberally construed and not mechanically applied to deprive a plaintiff of her

substantive rights." Schroeder, 371 Ill. App. 3d at 595.
¶ 31   "In Illinois, courts are encouraged to freely and liberally allow the amendment of

pleadings." Lee v. Chicago Transit Authority, 152 Ill. 2d 432, 467 (1992). "Moreover, medical

malpractice plaintiffs in particular are to be afforded every opportunity to establish a case, and

amendments to the pleadings are to be liberally allowed to enable the action to be heard on the

merits, rather than brought to an end because of procedural technicalities." Grove v. Carle

Foundation Hospital, 364 Ill. App. 3d 412, 417 (2006).

¶ 32   In this case, after the plaintiff retained legal counsel, the circuit court refused to allow

plaintiff additional time to amend her complaint to comply with pleading requirements of section

2-622 of the Code. The court determined that the plaintiff had not established "good cause" for

failing to comply with section 2-622. We believe the circuit court abused its discretion in

finding a lack of good cause to grant plaintiff an extension of time to comply with pleading

requirements of section 2-622.

¶ 33   The requirement of "good cause" arises out of Illinois Supreme Court Rule 183 (eff. Feb.

16, 2011), which provides that "[t]he court, for good cause shown on motion after notice to the

opposite party, may extend the time for filing any pleading or the doing of any act which is

required by the rules to be done within a limited period, either before or after the expiration of

the time." The determination of what constitutes good cause is fact-dependent and rests within

the discretion of the circuit court. Vision Point of Sale, Inc. v. Haas, 226 Ill. 2d 334, 353 (2007).

¶ 34   In finding a lack of good cause in the instant case, the circuit court accepted and adopted

the arguments set forth by the defendants in their motions to dismiss.             In their motions,

defendants argued that the plaintiff's complaint should be dismissed because she not only failed

to submit a health professional's report and affidavit pursuant to section 2-622 when she filed her

complaint, but she also failed to file a motion for an extension of time in which to file the section
2-622 report and affidavit. Under section 2-622(a)(2) of the Code, a plaintiff may file an

affidavit along with the complaint, stating that a physician's report could not yet be obtained and

that the complaint is being filed anyway because the applicable statute of limitations is about to

expire. Fox, 2013 IL App (5th) 110327, ¶ 18. Plaintiff would then have 90 days in which to file

the required report and affidavit. Id.

¶ 35   Although the filing of a motion for an extension of time in which to file the section 2-622

report and affidavit might have been a proper procedural step, we do not believe that the failure

to file this motion warranted dismissal of the complaint under the circumstances in this case.

Given plaintiff's difficulty in obtaining legal counsel to pursue her claims, its not unreasonable to

assume that she was concerned that the 90-day period would expire long before she was able to

secure legal counsel. In light of the purposes for which section 2-622 of the Code was enacted,

given Illinois' liberal policy of allowing amendments to pleadings, and considering plaintiff's

demonstrated diligence and persistent efforts to secure legal counsel, we believe the circuit court

should have granted plaintiff additional time to amend her complaint to comply with the pleading

requirements of section 2-622 of the Code. "This course of action would have most fully

fulfilled the legislative goal of protecting the substantive rights of the parties while at the same

time keeping with the spirit of section 2-622 and its purpose of deterring nonmeritorious

litigation." Walter, 156 Ill. App. 3d at 711.

¶ 36   Accordingly, for the foregoing reasons, the judgment of the circuit court of Cook County

is reversed, and the matter is remanded for further proceedings.

¶ 37   Reversed and remanded.